Citation Nr: 0332555	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from February 1961 to November 
1964.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a March 2001 rating decision that denied a 
ompensable rating for bilateral hearing loss.  The veteran 
filed a notice of disagreement in June 2001, the RO issued a 
statement of the case in January 2002, and the veteran filed 
a substantive appeal (VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in January 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.

2.  Audiometric testing during audiological evaluations 
conducted in November 1999, October 2000, March 2002 and May 
2002 reveal Level I hearing acuity in the right ear and Level 
hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected bilateral sensorineural hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.326, 3.385, 3.386 and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.85 (Diagnostic Code 6100) and 4.86 
(2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased (compensable) rating 
for bilateral hearing loss has been accomplished.

Through the March 2001 rating decision, the January 2002 
statement of the case, and the May 2002 supplemental 
statement of the case, the RO notified the veteran of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

The Board also finds that an April 2003 letter of the RO 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO again notified the veteran of the information and 
evidence needed to establish the claim for increase; and 
requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  

The Board acknowledges that in the April 2002 letter, the RO 
requested that the veteran furnish information and/or 
evidence pertinent to the claim on appeal within 60 days, 
whereas the governing statutory provides for a response 
period of one year.  See 38 U.S.C.A. § 5103.  In a recent 
decision, the United States Court of Appeals for the Federal 
Circuit invalidated the less than one year (30-day) response 
period contained in 38 C.F.R. § 3.159(b)(1), as inconsistent 
with 38 U.S.C. § 5103(b)(1).  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

However, he Board finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1) that would affect the 
outcome of the decision in this case.  As the record clearly 
reflects, the veteran has undergone VA audiological 
evaluations, with necessary testing, in connection with this 
claim, and the reports of two private audiological 
evaluations have been received and considered.  As this 
evidence provides a sufficient basis upon which to evaluate 
the claim, VA's duty to assist has been met.  See 38 U.S.C.A. 
§ 5103A.  Significantly, since the RO's April 2002 letter, 
more than a year has passed without the submission or 
identification of any pertinent medical evidence not of 
record, and there has otherwise been no indication 
whatsoever, from either the veteran or his representative, 
that there is any outstanding pertinent evidence to obtain.  

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal, as 
any failure on VA's part in its duty to notify the veteran is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  



B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

However, special provisions exists for evaluation evaluating 
exceptional patterns of hearing impairment, deemed to exist:  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.  

On VA audiological examination of November 1999, the 
following pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
20
55
60
LEFT
30
15
30
60
60

The average pure tone threshold level for the frequencies 
1000, 2000, 3000 and 4000 Hertz, was 35 for the for the right 
ear, and 41 for the left ear.  Speech audiometry revealed 
speech recognition scores of 94 percent in the right ear and 
96 percent in the left ear.  The assessment was mild to 
moderate severe sensorineural hearing loss, both ears. 

The report of a private audiological evaluation in October 
2000 reflects pure tone thresholds in graph form only (which 
the Board is unable to interpret).  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  However, the reported 
average threshold level, in decibels, at the four frequencies 
1000, 2000, 3000 and 4000 Hertz, was 35 for the right ear, 
and 41 for the left ear.  Speech audiometry revealed speech 
recognition scores of 94 percent in the right ear and 96 
percent in the left ear.  The assessment was moderate high-
frequency sensorineural hearing loss, right ear; moderate to 
severe high-frequency sensorineural hearing loss, left ear.

The report of a March 2002 audiological evaluation from an 
unknown source also reflects pure tone threshold levels in 
graph form, which the Board is unable to interpret.  However, 
the reported , an average pure tone threshold level, in 
decibels, at the frequencies 1000, 2000, 3000 and 4000 Hertz, 
for the right ear was 40 and for the left ear was 37.  Speech 
recognition scores were not provided.  

On VA audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
20
55
55
LEFT
25
10
30
55
70

The average pure tone threshold level, in decibels, at the 
frequencies 1000, 2000, 3000 and 4000 Hertz, was 40 for the 
right ear, and 40 for the left ear.  Speech audiometry 
revealed speech recognition scores of 90 percent in the right 
ear and 94 percent in the left ear.  The assessment was 
moderately severe high-frequency sensorineural hearing loss, 
both ears.

Based on the results of the November 1999, October 2000, and 
March 2002 and audiometric evaluations, the veteran's has 
Level I hearing acuity in the right ear, and Level I hearing 
acuity in the left ear, based on application of the reported 
findings to Tables VI and VII.  These findings warrant a 0 
percent schedular evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The May 2002 audiometric results result in the same findings 
(Level I hearing in each ear) when Tables VI and VII are 
considered.  The Board notes that the May 2002 audiometry 
revealed exceptional hearing loss in the left ear, as defined 
pursuant to 38 C.F.R. § 4.86(b).  However, even when Table 
VIa (in lieu of Table VI) is considered for that ear, the 
veteran's left ear hearing acuity is still Level I.  Hence, 
the results of that evaluation likewise warrant assignment of 
a noncompensable evaluation, even when the provisions of 
38 C.F.R. § 4.86 are considered. 

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For the foregoing reasons, the claim for a compensable rating 
for service-connected bilateral sensorineural hearing loss 
must be denied.  




ORDER

A compensable rating for service-connected sensorineural 
bilateral hearing loss is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



